--------------------------------------------------------------------------------

FORM OF NORD VOTING AGREEMENT

          THIS VOTING AGREEMENT (this “Agreement”) is made and entered into as
of October 23, 2006, by and among (i) Platinum Diversified Mining USA, Inc., a
Delaware corporation (together with its successors and permitted assigns, “PDM
USA”), (ii) NORD Resources Corporation, a Delaware corporation (together with
its successors, “NORD”), and (iii) the undersigned stockholders of NORD (each,
solely in its capacity as such a stockholder, a “Stockholder”).

R E C I T A L S

          WHEREAS, Platinum Diversified Mining, Inc., a Cayman Islands
corporation (“PDM”), PDM USA, its wholly-owned subsidiary, PDM Merger Corp., a
Delaware corporation (together with its successors, “Merger Sub”), NORD are as
of the date hereof making and entering into that certain Agreement and Plan of
Merger made and entered into as of October 23, 2006 (as amended, modified or
supplemented from time to time, the “Merger Agreement”);

          WHEREAS, the Merger Agreement provides for the merger of Merger Sub
with and into NORD, with NORD as the surviving company and a wholly-owned
subsidiary of PDM USA (the “Merger”);

          WHEREAS, each Stockholder is the beneficial owner of such number of
shares of capital stock of NORD as is indicated on such Stockholder’s signature
page to this Agreement;

          WHEREAS, approval of the Merger and the other agreements expressly
contemplated by the Merger Agreement (the “Related Agreements”) by the
stockholders of NORD are conditions precedent to the obligation of PDM, PDM USA
and NORD to consummate the Merger and the execute and deliver the Related
Agreements;

          WHEREAS, the execution and delivery of this Agreement by the
Stockholders is a condition precedent to the execution and delivery by PDM and
PDM USA of the Merger Agreement and constitutes a material inducement for PDM
and PDM USA therefor; and

          WHEREAS, in consideration of and as a condition to the execution of
the Merger Agreement by PDM and PDM USA, each Stockholder (solely in its
capacity as such) agrees to vote the Shares and New Shares (as such term is
defined below) of NORD over which such Stockholder has voting power so as to
facilitate consummation of the transactions contemplated by the Merger Agreement
and the Related Agreements.

A G R E E M E N T

          NOW, THEREFORE, in consideration of the premises, the mutual covenants
and agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby expressly acknowledged, the parties
hereto, intending to be legally bound, agree as follows:

--------------------------------------------------------------------------------

          1.      Certain Definitions. Capitalized terms not defined herein
shall have the meanings ascribed to them in the Merger Agreement. For purposes
of this Agreement:

                    (a)      “Expiration Date” means the earliest to occur of
(i) such date and time as the Merger Agreement shall have been terminated
pursuant to Article VII thereof, (ii) the Effective Time, and (iii) the written
agreement of the parties hereto.

                    (b)      “Merger Votes” means votes on each of the
following:

                              (1)      in favor of approval and adoption of the
Merger, the Merger Agreement (including any amendment thereto approved by the
Board of Directors of NORD), the Related Agreements and any matter that could
reasonably be expected to facilitate the Merger;

                              (2)      against any proposal or action that could
reasonably be expected to delay, impede or interfere with the approval of the
Merger, including (i) any merger, consolidation, sale of assets, reorganization
or recapitalization of NORD with any party other than PDM USA and Merger Sub and
their affiliates, and (ii) any liquidation or winding up of NORD, in each case
except as provided in the Merger Agreement; and

                              (3)      against any action or agreement that
could reasonably be expected to result in a breach of any covenant,
representation or warranty or any other obligation of NORD under the Merger
Agreement or any Related Agreement to which NORD is a party or signatory.

                    (c)      “New Shares” means, with respect to any
Stockholder, all shares of capital stock of NORD that such Stockholder purchases
or with respect to which such Stockholder otherwise acquires beneficial
ownership after the date hereof, including (i) any shares acquired by gift or
succession or means of dividend or distribution, and (ii) any shares issued or
issuable upon the conversion, exercise or exchange, as the case may be, of any
securities which are convertible into, or exercisable or exchangeable for,
shares of capital stock of NORD.

                    (d)      “Shares” means, with respect to any Stockholder,
all shares of capital stock of NORD beneficially owned by such Stockholder as of
the date of this Agreement.

          2.      Restrictions on Transfer of Shares.

                    (a)      Restrictions on Transfer of Shares. Except as
otherwise contemplated by the Merger Agreement, each Stockholder agrees not to
cause or permit, or to attempt to effect, directly or indirectly, any transfer
of or Encumbrance on its Shares or New Shares, and any such purported transfer
or Encumbrance shall be null and void ab initio.

                    (b)      Transfer of Voting Rights. Except as otherwise
contemplated by the Merger Agreement or the Related Agreements, each Stockholder
agrees not to (i) deposit (or permit the deposit of) any Shares or New Shares in
a voting trust, or (ii) grant any proxy or power of attorney or enter into any
voting agreement or similar agreement or authorization in contravention of its
obligations under this Agreement with respect to any Shares or New Shares.

2

--------------------------------------------------------------------------------

                    (c)      No Conflicts. Each Stockholder shall not take any
other action that would in any way restrict, limit or interfere or conflict with
the performance of its obligations under this Agreement.

          3.      Agreement to Vote Shares. At every meeting of the stockholders
of NORD, however called, and at every adjournment or postponement thereof, and
for every action or approval by consent of the stockholders of NORD, in each
case related or potentially related to the Merger Votes, each Stockholder
(solely in its capacity as such) shall (A) sign and deliver such consent to PDM
USA if consistent with the Merger Votes, (B) not sign such consent if
inconsistent with the Merger Votes, (C) appear at such meeting or otherwise
cause its Shares to be counted as present thereat for purposes of establishing a
quorum, and (D) vote, or cause to be voted, its Shares and, if applicable, its
New Shares, strictly in accordance with the Merger Votes.

          4.      Irrevocable and Exclusive Proxy. Concurrently with the
execution and delivery of this Agreement, each Stockholder agrees to deliver to
PDM USA a duly executed Irrevocable Proxy and Power Of Attorney substantially in
the form attached hereto as Exhibit A (the “Proxy”), which shall be irrevocable
during the term of this Agreement to the fullest extent permissible by law, with
respect to the Shares and the New Shares. Each Stockholder expressly
acknowledges that the Proxy is coupled with an interest. Each Stockholder hereby
revokes any and all prior proxies, powers of attorney or similar authorizations
in respect of any Shares to the extent related to the Merger Votes.

          5.      Representations and Warranties of Stockholder. Each
Stockholder hereby represents and warrants to PDM and PDM USA as follows:

                    (a)      Title to Securities. Such Stockholder is the
beneficial owner and, to the extent indicated, record holder of the shares of
capital stock of NORD and the options, warrants, convertible notes and other
convertible securities of NORD indicated on the signature page hereof, free and
clear of any Encumbrance that, in each case, would deprive PDM and PDM USA of
the benefits of this Agreement. Such Stockholder has identified on the signature
page of this Agreement any nominee or agent or other Person in whose name any
Shares beneficially owned by such Stockholder are held, and contact information
relating to such Person.

                    (b)      No Other Securities. Such Stockholder does not
beneficially own any securities of NORD other than the shares of capital stock
of NORD and the options, warrants, convertible notes and other convertible
securities of NORD indicated on the signature page hereof.

                    (c)      Authorization. Such Stockholder has the full power
and authority (if an Entity), or the full legal capacity (if an individual), to
make, enter into and carry out the terms of this Agreement and the Proxy. This
Agreement and the Proxy have been duly executed and delivered by such
Stockholder and constitute its legal, valid and binding obligations, enforceable
against it in accordance with their respective terms.

                    (d)      No Conflicts or Consents. The execution and
delivery of this Agreement and the Proxy by such Stockholder do not, and the
performance of this Agreement and the Proxy by such Stockholder will not, (i)
conflict with or violate any law or order applicable to such

3

--------------------------------------------------------------------------------

Stockholder or to which it or any of its properties is or may be subject or
affected, or (ii) result in or constitute a breach of, or result (with or
without notice or lapse of time) in the creation of any Encumbrance on any of
the Shares or New Shares pursuant to, any contract to which such Stockholder is
a party or by which such Stockholder or any of its affiliates or property is or
may be bound or affected. The execution and delivery of this Agreement and the
Proxy by such Stockholder do not, and the performance of this Agreement and the
Proxy by such Stockholder will not, require any consent of any Person.

          6.      Covenants of Parent.

                    (a)      No Registration of Transfers. NORD shall not
register the transfer of any Shares or New Shares, or any convertible securities
of NORD, of any Stockholder on the stock record books, records or ledgers of
NORD at any time prior to the Expiration Date. NORD shall issue stop-transfer
instructions to each transfer agent (if any) for any class or series of its
capital stock, instructing each such transfer agent not to register any transfer
of any such Shares or New Shares during the term hereof except in compliance
with the terms of this Agreement.

                    (b)      Filing of Proxies. NORD shall promptly file each
Proxy with the corporate secretary of NORD.

                    (c)      Notice of Conflict. NORD shall notify PDM USA as
soon as practicable, but in any event within one business day, if it receives
(i) any proxy, power of attorney or similar authorization or any revocation
which purports to revoke or otherwise conflicts with any Proxy, or (ii) any
request or notice of transfer of any Shares or New Shares of any Stockholder.

          7.      New Shares. NORD and each Stockholder agree that New Shares
shall be subject to the terms and conditions of this Agreement to the same
extent as if they constituted Shares. Each Stockholder shall promptly, and in
any event within two business days, notify PDM USA of the number of New Shares
it acquires from time to time.

          8.      Permitted Activities. Nothing in this Agreement shall be
construed to (i) require any Stockholder to exercise any option, warrant or
other Security to acquire shares of capital stock of NORD, or (ii) prohibit any
Stockholder from engaging in a net exercise of any option, warrant or other
security to acquire shares of capital stock of NORD in accordance with the terms
thereof.

          9.      Further Assurances. From time to time, at PDM USA’s request
and without consideration, each Stockholder and NORD shall execute and deliver
such additional documents and take all such further action as may be necessary
or desirable to consummate and make effective, in the most expeditious manner
practicable, the transactions and appointments contemplated by this Agreement.
Without limiting the generality of the foregoing, each Stockholder (solely in
its capacity as such) shall execute and deliver any additional documents and
instruments as necessary or desirable, in the reasonable opinion of PDM USA, to
carry out the intent of this Agreement, including executing another or different
appointment of proxy.

4

--------------------------------------------------------------------------------

          10.      Miscellaneous.

                    (a)      Term. This Agreement shall be effective as of the
date hereof. This Agreement shall terminate, and have no further force or
effect, as of the Expiration Date; provided that such termination of this
Agreement shall relieve any party hereto from any liability for any breach of
this Agreement prior to termination.

                    (b)      Titles and Headings. The section and paragraph
titles and headings contained herein are inserted purely as a matter of
convenience and for ease of reference and shall be disregarded for all other
purposes, including the construction, interpretation or enforcement of this
Agreement or any of its terms or provisions.

                    (c)      Voluntary Execution of Agreement. This Agreement is
executed voluntarily and without any duress or undue influence on the part or
behalf of the parties hereto. Each of the Stockholders, NORD and PDM USA hereby
acknowledges, represents and warrants that (i) it has read and fully understood
this Agreement and the implications and consequences thereof; (ii) it has been
represented in the preparation, negotiation, and execution of this Agreement by
legal counsel of its own choice, or it has made a voluntary and informed
decision to decline to seek such counsel; and (iii) it is fully aware of the
legal and binding effect of this Agreement.

                    (d)      Severability. The provisions of this Agreement
shall be deemed severable and the invalidity or unenforceability of any
provision shall not affect the validity or enforceability of the other
provisions hereof; provided that if any provision of this Agreement, as applied
to any party or to any circumstance, is adjudged by a court, tribunal or other
governmental body, arbitrator or mediator not to be enforceable in accordance
with its terms, the parties agree that such governmental body, arbitrator or
mediator making such determination shall have the power to modify the provision
in a manner consistent with its objectives such that it is enforceable, and to
delete specific words or phrases, and in its reduced form, such provision shall
then be enforceable and shall be enforced.

                    (e)      Assignment. Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned without the prior
written consent of each other party hereto. Any assignment in violation of the
preceding sentence shall be null and void and of no force or effect. Subject to
the preceding sentence, this Agreement shall be binding upon, inure to the
benefit of, and be enforceable by, the parties hereto and their respective
successors and permitted assigns.

                    (f)      Amendments and Modification. This Agreement may not
be modified, amended, altered or supplemented except upon the execution and
delivery of a written agreement executed by each of the parties hereto.

                    (g)      No Waiver. The failure of any party hereto to
exercise any right, power or remedy provided under this Agreement or otherwise
available in respect hereof at law or in equity, or to insist upon compliance by
any other party hereto with its obligations hereunder, or any custom or practice
of the parties at variance with the terms hereof shall not constitute a waiver
by such party of its right to exercise any such or other right, power or remedy
or to

5

--------------------------------------------------------------------------------

demand such compliance. No waiver by any party of any default, misrepresentation
or breach hereunder, whether intentional or not, shall be effective unless in
writing and signed by the party against whom such waiver is sought to be
enforced, and no such waiver shall be deemed to extend to any prior or
subsequent default, misrepresentation or breach hereunder or affect in any way
any rights arising because of any prior or subsequent such occurrence.

                    (h)      Specific Performance; Injunctive Relief. Each of
the parties hereto acknowledges and agrees that any breach or non-performance
of, or default under, any of the terms and provisions hereof would cause
substantial and irreparable damage to the other parties, and that money damages
would be an inadequate remedy therefor. Accordingly, each of the parties hereto
agrees that each of them shall be entitled to seek equitable relief, including
specific performance and injunctive relief, in the event of any such breach,
non-performance or default in any action or proceeding instituted in any court
of the United States or any state having competent jurisdiction, or before any
arbitrator, in addition to any other remedy to which such party may be entitled,
at law or in equity.

                    (i)      Notices. All notices and other communications
hereunder shall be made and delivered as set forth in Section 9.2 of the Merger
Agreement, provided that for each Stockholder the address shall be as set forth
on the signature page hereof below such Stockholder’s signature.

                    (j)      Governing Law. This Agreement and the performance
of the transactions and obligations of the parties hereunder shall be governed
by and construed in accordance with the laws of the State of Delaware applicable
to contracts negotiated, executed and to be performed entirely within such
State.

                    (k)      Third-Party Beneficiaries. This Agreement is made
solely for the benefit of the parties to this Agreement and their respective
permitted successors and assigns, and no other Person shall have or acquire any
right or remedy by virtue hereof except as otherwise expressly provided herein.

                    (l)      Consent to Jurisdiction; Venue. The terms and
provisions of Section 9.8 (Consent to Jurisdiction; Venue) of the Merger
Agreement are hereby incorporated by reference herein and shall apply to this
Agreement mutatis mutandis, as if expressly set forth herein, except that each
party hereto submits to the exclusive jurisdiction of the federal courts located
in Denver, Colorado.

                    (m)      Counterparts. This Agreement may be executed in two
or more original or facsimile counterparts, each of which shall be deemed an
original but all of which together shall constitute but one and the same
instrument.

                    (n)      Facsimile Execution. A facsimile, telecopy or other
reproduction of this Agreement may be executed by one or more parties hereto,
and an executed copy of this Agreement may be delivered by one or more parties
hereto by facsimile or similar electronic transmission device pursuant to which
the signature of or on behalf of such party can be seen, and such execution and
delivery shall be considered valid, binding and effective for all purposes.

6

--------------------------------------------------------------------------------

At the request of any party hereto, all parties hereto agree to execute an
original of this Agreement as well as any facsimile, telecopy or other
reproduction hereof.

[ THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK ]

7

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed on the day and year first above written.

PLATINUM DIVERSIFIED MINING USA, INC.

 

By: /s/ Bobby E. Cooper                                             
Name: Bobby E. Cooper                                               
Title: Chief Executive Officer                                      

NORD RESOURCES CORPORATION

 

By: /s/ Ronald A. Hirsch                                             
Name: Ronald A. Hirsch                                               
Title: Chairman                                                              

[ STOCKHOLDER SIGNATURE PAGES FOLLOW ]

--------------------------------------------------------------------------------

STOCKHOLDER:

 

/s/ Stephen D. Seymour                                            
Stephen Seymour

Print Address and Facsimile Number:

_____________________________________
_____________________________________
_____________________________________

List of all shares of capital stock of NORD and any options, warrants,
convertible notes and other securities beneficially owned, including the name
and contact information of any nominee or agent or other Person in whose name
any such shares, options, warrants, notes or securities are held of record:

Description of Security
Name of Registered
Owner Number of Securities
Beneficially Owned Common Stock Stephen Seymour 3,337,657 (1) Stock Options
Stephen Seymour Nil Warrants Stephen Seymour 1,130,000 Convertible Notes Stephen
Seymour 330,000 (2)


(1)

Mr. Seymour beneficially owns 3,337,657 shares of our common stock, of which
1,575,000 shares are held by a trust of which Mr. Seymour is the co-trustee,
320,757 shares are held jointly with his spouse and 36,300 shares are owned by
his spouse.

    (2)

Mr. Seymour is the holder of convertible promissory notes in the principal
amount of $66,000 to that are convertible into 330,000 shares of our common
stock based upon a conversion price of $0.20 per share.


--------------------------------------------------------------------------------

EXHIBIT A

to
Voting Agreement
among
Platinum Diversified Mining USA, Inc.,
NORD Resources Corporation
and
the Stockholders

[See Attached]

--------------------------------------------------------------------------------

IRREVOCABLE PROXY AND POWER OF ATTORNEY

          The undersigned holder of shares (“Stockholder”) of NORD RESOURCES
CORPORATION, a Delaware corporation (together with its successors, “Parent”),
hereby irrevocably (to the fullest extent permitted by law) constitutes and
appoints Thomas Loucks, an individual resident of the State of Colorado, and
Bobbi Cooper, an individual resident of the State of Arizona, and either of them
or each of their respective nominees, as the true and lawful attorneys and
proxies of the undersigned, with full power of substitution and resubstitution,
for and in its name, place and stead, solely and exclusively to vote and
exercise all voting and related rights (to the full extent that the undersigned
is entitled to do so) with respect to the matters referred to in Section 4 of
this Proxy, including the right to sign its name (solely in its capacity as a
stockholder) to any consent, certificate or other document relating to NORD that
the Delaware General Corporation Law may permit or require as provided in
Section 4 of this Proxy, for all Shares (as defined below), all in accordance
with the terms of this Proxy.

          1.      The following capitalized terms, whenever used in this Proxy,
shall have the meanings ascribed to them below:

                    (a)      “Expiration Date” means the earlier to occur of (i)
such date and time as the Merger Agreement shall have been validly terminated
pursuant to Article VII thereof, (ii) such date and time as the Merger shall
become effective in accordance with the terms and provisions of the Merger
Agreement, and (iii) the termination of the Voting Agreement by written
agreement of the parties thereto.

                    (b)      “Merger Agreement” means that certain Agreement and
Plan of Merger, made and entered into as of the date hereof, by and among NORD,
PDM Merger Corp., a Delaware corporation and wholly-owned subsidiary of PDM USA
(together with its successors and permitted assigns, “Merger Sub”), and certain
other parties, as amended, modified or supplemented from time to time.

                    (c)      “New Shares” means any shares of NORD that the
undersigned Stockholder purchases or with respect to which the undersigned
Stockholder otherwise acquires beneficial ownership after the date hereof and
prior to the Expiration Date, including, without limitation, any shares issued
or issuable upon the conversion, exercise or exchange, as the case may be, of
any shares, warrants, options, notes or other securities held by the undersigned
Stockholder which are convertible into, or exercisable or exchangeable for,
shares of NORD.

                    (d)      “PDM USA” means Platinum Diversified Mining USA,
Inc., a Delaware corporation, together with its successors under the Voting
Agreement.

                    (e)      “Shares” means shares of capital stock of NORD
(including all shares issuable upon the exercise or conversion of options,
warrants, convertible notes and other rights to acquire such shares)
beneficially owned by the undersigned Stockholder as of the date of the Voting
Agreement.

--------------------------------------------------------------------------------

                    (f)      “Voting Agreement” means that certain Voting
Agreement, made and entered into as of even date herewith by and among NORD, PDM
USA and the stockholders of Parent party thereto, as amended, modified or
supplemented from time to time.

          2.      This Proxy is granted pursuant to the Voting Agreement and is
granted in consideration of NORD entering into the Merger Agreement. The Merger
Agreement provides for the merger of NORD with and into Merger Sub, with Merger
Sub as the surviving corporation and a wholly-owned subsidiary of PDM USA (the
“Merger”).

          3.      Upon the undersigned’s execution of this Proxy, any and all
prior powers of attorney and proxies given by the undersigned with respect to
any Shares, to the extent related to the matters set forth in Section 4 of this
Proxy, are hereby revoked, and the undersigned agrees not to grant any
subsequent powers of attorney or proxies with respect to the Shares or any New
Shares to the extent related thereto until after the Expiration Date.

          4.      The attorneys and appointees named above, and each of them,
are hereby authorized and empowered by the undersigned, at any time prior to the
Expiration Date, to act as the undersigned’s attorney and nominee to vote the
Shares and any New Shares, and to exercise all voting, consent and similar
rights of the undersigned with respect to the Shares and the New Shares
(including, without limitation, the power to execute and deliver written
consents) at every annual, special, postponed or adjourned meeting of the
stockholders of NORD and in every written consent in lieu of such meeting, and
the right to sign its name (solely in its capacity as a stockholder) to any
consent, certificate or other document relating to NORD that the Delaware
General Corporation Law may permit or require:

                    (a)      in favor of approval and adoption of the Merger,
the Merger Agreement (including any amendment, modification or supplement
thereto approved by the Board of Directors of NORD), the other agreements
expressly contemplated by the Merger Agreement (the “Related Agreements”), and
any matter that could reasonably be expected to facilitate the Merger;

                    (b)      against any proposal or action that could
reasonably be expected to delay, impede or interfere with the approval of the
Merger, including any liquidation or winding up of NORD; in each case except as
provided in the Merger Agreement;

                    (c)      against any action or agreement that could
reasonably be expected to result in a breach of any covenant, representation or
warranty or any other obligation of NORD under the Merger Agreement or any
Related Agreement to which NORD is a party or signatory; and

                    (d)      in favor of any other matter relating to the
execution and delivery of the Related Agreements and the proper and prompt
consummation of the Merger.

          5.      THIS PROXY AND POWER OF ATTORNEY ARE IRREVOCABLE (TO THE
FULLEST EXTENT PERMITTED BY LAW) AND ARE COUPLED WITH AN INTEREST. This Proxy
shall expire on the Expiration Date.

2

--------------------------------------------------------------------------------

          6.      For sake of clarification, nothing in this Proxy shall confer
upon the attorneys named above the right to exercise control or direction over
the voting rights attached to the Shares and the New Shares in any circumstance
other than the limited circumstances expressly referred to herein. The
undersigned Stockholder may vote the Shares and any New Shares on all other
matters.

          7.      Any obligation of the undersigned Stockholder hereunder shall
be binding upon the successors and assigns of the undersigned Stockholder.

          8.      If any term or provision of this Proxy or any part of any such
term or provision is held under any circumstances to be invalid or unenforceable
in any jurisdiction, then (a) such term or provision or part thereof will, with
respect to such circumstances and in such jurisdiction, be deemed amended to
conform to applicable laws so as to be valid and enforceable to the fullest
permitted extent, (b) the invalidity or unenforceability of such term or
provision or part thereof under such circumstances and in such jurisdiction
shall not affect the validity or enforceability of such term or provision or
part thereof under any other circumstances or in any other jurisdiction, and (c)
the invalidity or unenforceability of such term or provision or part thereof
shall not affect the validity or enforceability of the remainder of such term or
provision or the validity or enforceability of any other term or provision of
this Proxy. Each term and provision of this Proxy is separable from every other
term or provision of this Proxy, and each part of each term or provision of this
Proxy is separable from every other part of such term or provision.

          9.      The Shares beneficially owned by the undersigned Stockholder
as of the date of this Proxy are listed on the final page of this Proxy.

[ THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK ]

3

--------------------------------------------------------------------------------

          This Proxy is irrevocable (to the fullest extent permitted by law) and
is coupled with an interest. This Proxy shall terminate, and be of no further
force and effect, automatically upon the Expiration Date.

          IN WITNESS WHEREOF, the undersigned Stockholder has caused this Proxy
to be duly executed on the day and year written next below.

Dated: October 23, 2006

Signature of Stockholder:           /s/ Stephen D.
Seymour                                              

Print Name of Stockholder:           Stephen
Seymour                                                     

Print Name of Signatory (if different than name of Stockholder): _____________

Print Title of Signatory (if applicable):_________________________________

Shares Beneficially Owned:

3,337,657 shares of common stock of NORD

1,460,000 shares of common stock of NORD issuable upon exercise of outstanding
options, warrants or other rights or upon conversion of outstanding notes or
other convertible securities

--------------------------------------------------------------------------------